People v Abbott (2021 NY Slip Op 00854)





People v Abbott


2021 NY Slip Op 00854


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-10520
 (Ind. No. 18-00124)

[*1]The People of the State of New York, respondent,
vAnthony J. Abbott, appellant.


Philip H. Schnabel, Chester, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (William L. DeProspo, J.), rendered August 30, 2018, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant's purported appeal waiver was invalid. The County Court failed to ascertain that the defendant "understood the nature of the appellate rights being waived" and the consequences of waiving those rights (People v Thomas, 34 NY3d 545, 559; see People v Daniel, 188 AD3d 908; People v Iglesias, 187 AD3d 785; People v Cobian, 186 AD3d 851). Accordingly, the purported appeal waiver does not preclude review of the defendant's excessive sentence claim.
The sentence imposed was not excessive (see CPL 470.15[6][b]; People v Suitte, 90 AD2d 80).
RIVERA, J.P., BARROS, CONNOLLY, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court